Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the limitation of claims 7 and 13 “storing the digital thumbnail images tagged with digital identifiers of the associated key frames as metadata for the media content; after receiving a subsequent request for the media content from the remote media player device via the network, the placeshifting device initially providing the metadata comprising each of the associated thumbnail images and their associated digital identifiers to the remote media player device via the network; after providing the metadata to the remote media player device, the place shifting device beginning a live encoding of the source stream of video content to create the place-shifted stream of media content that is transmitted to the remote media device, wherein the encoding is live encoded while the viewer is viewing the media content from the remote media player device; and in response to a message received from the remote media player device via the network that comprises the identifier of a key frame in the source stream corresponding to a thumbnail image selected by the viewer, the place-shifting device discounting the live encoding of the place-shifted media stream at the prior playback location and skipping to continue the live encoding of the source stream beginning at the key frame associated with the identifier received from the remote media player device so that the playback of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424